On Petition for Rehearing.
Since the rendition of the above opinion a petition for rehearing has been filed calling the attention of the court to the fact that receipts for taxes had been filed with the petition that had never been surrendered to the appellant amounting to $549.69, and that the company had refused to issue certificates of stock for these receipts with the accrued interest. These receipts were overlooked doubtless for the reason that they were not alluded to by counsel either in their oral argument or briefs. After a careful consideration of the additional suggestions made by counsel for the appellee as to the proper construction of the ordinance of 1851, and the fifth section of the amended charter of the company with reference to the claim for interest on the tax receipts exhibited, we must adjudge that the only construction that can render these enactments effectual and at the same time practical is to require the taxpayer to have his receipt properly endorsed or authenticated by the city so that its genuineness may be known, and if upon presentation to the company, it shall be the duty of the latter to issue certificates of stock for the amount and upon a refusal to do so interest will begin to run. With the presentation of such a voucher to the company the party should then, and not before, be regarded as the holder of stock and entitled to a certificate for the amount of his receipt, with the dividends that have been previously declared. The taxes are collected at various times, almost every receipt bearing a different date. These sums of money arising from this collection must necessarily be paid into the city treasury at different times, or to the official entitled to receive it, and may not reach the treasury of the company for months after its collection. The taxpayer *54with his receipt has no right to demand stock for its amount from the company until his right to it is recognized by the city. It is imposing no great burden upon him to have this voucher made in order that he may present it for a certificate of stock before giving him- the right to demand interest, and is certainly more equitable than to require the company to pay interest, when if the receipt was presented not properly authenticated no stock could be issued for it. There is no equity in fixing any particular day, when interest shall commence to run, as the taxpayer may not have paid his. tax, or if paid the company may not have received the money. If the tax is unpaid the claim should bear no interest and if it has not been paid to the company it should not account for interest. The city by its officials must first ascertain the amount of stock each taxpayer is entitled to and when this is done and presented to the company it is in a' condition for the first time to issue stock in lieu of the tax receipts. This construction the city, taxpayers, and company have given these enactments continuously since 1854, and as it is the only practical view to take of the questions presented, the judgment of the court below must be reversed and cause remanded with directions to dismiss appellees’ petition; this, however, will not be done until the appellant tenders into court or delivers to the ap-pellee certificates of stock with the dividends for his receipts exhibited amounting to $549.69, etc., when this is done the dismissal will be at appellees’ costs.

.Caldwell, Houston, for appellant.


Barr & Goodloe, for appellee.